Same Case — On a Re-hearing.
Buchanan, J.
A further consideration of the authorities on the subject of pleadings in the action of jactitation, since our previous judgment in this case, satisfies us that the question of possession of the locus in quo, was not properly before the jury which tried the cause. The exception, filed in liminie litis by defendants, that plaintiff was not in possession of the land, and could not conse*851quently maintain an action of slander of his title to the same, had been dismissed by the court, previously to the empanneling of the jury. There only remained, therefore, the issue of title, and the reciprocal claims for damages of plaintiff and defendants.
Upon the question of title, the burden of proof was upon defendants; and the parties seem so to have viewed it, for all the evidence of title in the record, has been offered by the defendant, Durell, and his warrantor, Mrs. Pontalba.
Plaintiff and defendants both trace their titles to the same origin, namely, a grant from the Colonial Government of Louisiana, of date May 10th, 1758, to Mouléon. The petition alleges title in plaintiff by the following chain :
1. Mouléon, the grantee, conveyed to Brazelier on the 28th of June, 17 68.
2. Brazelier conveyed to Elizabeth Desvuisseaux, October 15th, 1774.
3. Frangois D’Hebecourt purchased at probate sale made by order of court, in the succession of Elizabeth Desvuisseaux, July 22d, 1820.
4. Ferdinand D'Hebecourt purchased at probate sale of Frangois D’ffebecourl’s succession, June 6th, 1833.
5. Plaintiff acquired from Ferdinand D’Hebecourt, by notarial act of September 7th, 1833.
Defendant’s warrantor pleaded title in general terms; and the first bill of exceptions, on the part of plaintiff, which the record presents, is to the ruling of the court, which allowed the warrantor to give evidence of a specific title. The court did not err in this ruling. Plaintiff might have required the warrantor to set forth her titles more specifically in his pleadings; he might have had oyer of the muniments of that title before going to trial; but he did not think proper to do so ; and by going to trial in the actual state of the pleadings, he could not deprive the warrantor of the right of establishing by precise and specific proof, the allegations thus generally made.
Tho next bill of exceptions was taken by the plaintiff to the admission of the testimony of L. T. Chalón, offered to prove that certain persons who signed notarial acts offered in evidence, were descendants and heirs of Elizabeth Desvuis-seaux. It appeared from the testimony of this witness, given on his voir dire, that he had accepted the succession of his father, who was one of the persons under whom, as heirs of Elizabeth Desvuiiseaux, the warrantor claimed .to hold by virtue of the notarial acts thus signed by them ; and the plaintiff objected to the competency of this witness on the ground of interest. This objection was properly overruled. Neither the witness nor any other descendant of Elizabeth Desvuisseaux, was cited in warranty in this case. The witness had, therefore, no interest in this suit, although he might possibly have an interest in the question. The objection only went to his crediblity; and that was matter for the consideration of the jury, which they seem to have resolved by their verdict in favor of tho defendant.
Two bills of exception were reserved by plaintiff to the admission of evidence of acts of civil possession of the premises by warrantor and defendant, on the ground of irrelevency — -the question before the jury being title, and not possession. Upon this point we agree with the appellant; but the bills of exception are immaterial, as the evidence is not of a character to have affected, in any event, the decision of the cause.
Two other bills of exception relate to evidence offered for the purpose of making out title to the premises in the father of the warrantor. It is unnecessary to consider these, because the proof of title derived from the heirs of Des-*852vuisseaux, appears to us sufficient to justify the verdict upon this branch of tho case.
Tho title of Desvuisseaux is not disputed by plaintiff. On the contrary, it is tho foundation of his claim. It is only necessary to decido in whom that title now vests.
The warrantor produces a compromise between herself and the heirs of Des-vuisseaux, of their conflicting pretensions ; and a partition by which they mutually released their pretentions 'to certain portions of land in favor of each other. The plaintiff’s petition, as we have seen, alleges that the rights of Desvuisseaux's heirs to the MoisMon grant, had been alienated many years before the date of these documents, by an adjudication at probate sale to D’Hebecowt. But this rests entirely on liis assertion. He has offered no proof of the fact.
. Upon the point of damages, we cannot say that the verdict of the jury has done injustice. It was admitted by counsel, in the oral argument before this court, that if there was a case for damages at all, the amount allowed by the jury was sustained by the evidence. And we think such a case has been made out.
The former judgment of this court must, therefore, remain undisturbed.